Appellant Wm. E. Bouley & Co. was engaged in excavating a cellar. It leased a power shovel from Peckham Road Corp. The latter corporation was not connected with the Bouley Co. or the excavation. Decedent was regularly employed by Peckham but was engaged by Bouley to assist in operating the shovel. His wages were paid by Bouley; he received the injuries which caused his death while so employed. Award reversed as to the Peckham Road Corp. and remitted to the State Industrial Board for the making of an award solely against the Wm. E. Bouley & Co. and its carrier. All concur. [See amended decision post, p. 803.]